Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 01/17/2020.
Claims 1-20 are currently pending.
Claims 1-20 are rejected.
Claims 1 and 19-20 are independent claims.

Claim Interpretation
5. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

7. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: communication unit, acquisition unit, notification unit in claim 1; notification unit in claim 2; determination unit, acquisition unit in claim 3; change unit, notification unit in claim 4; change unit, notification unit in claim 5; change unit in claim 6; communication unit in claim7; transmission unit, notification unit in claim8; communication unit in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
It would have been obvious to one of ordinary skill in the art to conclude that the transmission unit is a transmitter. Therefore, the transmission unit is definite.

Claim Rejections - 35 USC § 112
8. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. 	Claim limitations “communication unit, acquisition unit, notification unit in claim 1; notification unit in claim 2; determination unit, acquisition unit in claim 3; change unit, notification unit in claim 4; change unit, notification unit in claim 5; change unit in claim 6; communication unit in claim7; notification unit in claim8; communication unit in claim 11” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for 
10. 	Claims 8-10 and 12-18 depend on claim 1, thus they are rejected for the same reason.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
11. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim 20 recites a “computer-readable storage medium” which typically covers forms of non-transitory tangible media and transitory propagating signals per se, which may be interpreted under the broadest reasonable interpretation to include signals, particularly when the specification is silent. See MPEP 211.01. Under the broadest reasonable interpretation of a claim which covers a signal per se, such as a claim drawn to a computer readable medium that covers both transitory and non-transitory embodiments, the claim is rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. 
It is suggested that the claims be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim. Such an amendment would typically not raise the 


Claim Rejections - 35 USC § 103
12. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


14. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15. 	Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasmin Karimli et al. (US 2020/0068414 A1), hereinafter Karimli, in view of Toshiharu Matsuda (US 2011/0234880 A1), hereinafter Matsuda.
For claim 1, Karimli teaches a communication apparatus (Karimli, Fig.  3 and paragraph 8), comprising: 
a communication unit (Karimli, Fig.  3 item 314 and paragraph 50 teach transceiver) configured to perform in parallel a first communication using a first wireless communication method conforming to 3rd generation partnership project (3GPP) standard and a second communication using a second wireless communication method conforming to the 3GPP standard (Karimli, Fig. 4 step 402 and paragraph 54 teach Block 402 illustrates monitoring, in a dual transmission mode, measurements of characteristics associated with signal(s) received by a device.  Karimli, Fig. 1A and paragraph 3 teach A communication protocol defined by the 3GPP, referred to as EN-DC (E-UTRAN/New Radio-Dual Connectivity) enables the simultaneous use of LTE and NR radio access technologies for communications between a mobile device and a cellular communication network.  EN-DC may also be referred to as LTE/NR dual connectivity.); and
an acquisition unit (Karimli, Fig.  3 item 304 and paragraph 37 teach processor) configured to acquire a radio wave state in at least one of the first communication and the second communication while the communication unit performs in parallel the first communication and the second communication (Karimli, Fig. 4 step 402 and paragraph 54 teach Block 402 illustrates monitoring, in a dual transmission mode, measurements of characteristics associated with signal(s) received by a device.  As described above, in at least one example, the signal monitoring component 316 can monitor measurements of transmission and/or receiving characteristics.  The transmission and/or receiving characteristics can include, but are not limited to, transmission power, signal-to-noise ratio, RF headroom, RSRP, RSRQ, RSSI, etc., as described above.); transition to an alternating transmission mode from the dual transmission mode in a case the radio wave state meets or exceeds the threshold (Karimli, Fig. 4 step 404 and paragraph 55 teach Block 404 illustrates determining whether a measurement of the measurements meets or exceeds a threshold.  In at least one example, the mode determining component 318 can compare a measurement of a transmission and/or receiving characteristic with a threshold.  If the device 300 is in the dual transmission mode, and the measurement meets or exceeds the threshold, the mode determining component 318 can determine to transition the device 300 from the dual transmission mode to the alternating transmission mode, as illustrated in block 406.). 
 	Matsuda further teaches a notification unit configured to output to a user a warning (Matsuda, Fig. 4 and paragraph 40 teach displaying a warning message to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Karimli with a 
For claim 2, Karimli and Matsuda further teach the communication apparatus according to claim 1, wherein the radio wave state includes radio wave intensity in communication with a base station, and wherein the notification unit notifies the warning in a case where the radio wave intensity is lower than a predetermined threshold (Karimli, Fig. 4 step 404 and paragraph 62 teach As described above, in at least one example, the signal monitoring component 316 can monitor measurements of transmission and/or receiving characteristics.  The transmission and/or receiving characteristics can include, but are not limited to, transmission power, signal-to-noise ratio, RF headroom, RSRP, RSRQ, RSSI, etc., as described above.).
For claim 3, Karimli and Matsuda further teach the communication apparatus according to claim 1, further comprising a determination unit (Karimli, Fig. item 318 mode determining component) configured to determine whether a predetermined data communication application is under execution by the communication apparatus, wherein, in a case where the determination unit determines that the predetermined data communication application is not under execution, the acquisition unit does not acquire the radio wave state (Karimli, Fig. 4 step 402 and paragraph 55 teach Block 404 illustrates determining whether a measurement of the measurements meets or exceeds a threshold.  In at least one example, the mode determining component 318 can compare a measurement of a transmission and/or receiving characteristic with a threshold.  If the device 300 is in the dual transmission mode, and the measurement meets or exceeds the threshold, the mode determining , and in a case where the determination unit determines that the predetermined data communication application is under execution, the acquisition - 21 -10201359US01 unit acquires the radio wave state (Karimli, Fig. 4 step 402 and paragraph 54 teach Block 402 illustrates monitoring, in a dual transmission mode, measurements of characteristics associated with signal(s) received by a device.  As described above, in at least one example, the signal monitoring component 316 can monitor measurements of transmission and/or receiving characteristics.  The transmission and/or receiving characteristics can include, but are not limited to, transmission power, signal-to-noise ratio, RF headroom, RSRP, RSRQ, RSSI, etc., as described above.).
For claim 4, Karimli and Matsuda further teach the communication apparatus according to claim 3, further comprising a change unit configured to change a parameter of the data communication application, wherein, in a case where the notification unit notifies the warning, the change unit changes the parameter of the data communication application (Matsuda, Fig. 4 and paragraph 40 teach In relation to the two warnings described above, simple warning messages are provided.  Each of these simple warning messages is displayed in the simple message display field 1d of the liquid crystal monitor 1 (see FIG. 3) at the time point that the problem is confirmed, in 
For claim 5, Karimli and Matsuda further teach the communication apparatus according to claim 4, wherein, when the change unit changes the parameter of the data communication application, the notification unit notifies information about change of the parameter (Matsuda, Fig. 4 and paragraph 40 teach In relation to the two warnings described above, simple warning messages are provided.  Each of these simple warning messages is displayed in the simple message display field 1d of the liquid crystal monitor 1 (see FIG. 3) at the time point that the problem is confirmed, in other words at the same time that the help mark HM described above is displayed.  When in this state the help button 5 is pressed, the display field 1e is generated with a detailed message as shown in FIG. 4, and this detailed warning message is displayed therein.  Since it is necessary to display this detailed warning message large scale in order for it to be easy to read, the detailed message display field 1e is displayed so as to occupy almost the entire screen, i.e. so as to hide the photographic condition display fields 1a to 1c.).
For claim 6, Karimli and Matsuda further teach the communication apparatus according to claim 4, wherein the change unit changes the parameter of the data communication application based on an instruction from outside (Matsuda, Fig. 4 and paragraph 40 teach In relation to the two warnings described above, simple warning messages are provided.  Each of these simple warning messages is displayed in the simple message display field 1d of the liquid crystal monitor 1 (see FIG. 3) at the time point that the problem is confirmed, in other words at the same time that the help mark HM described above is displayed.  When in this state the help button 5 is pressed, the display field 1e is generated with a detailed message as shown in FIG. 4, and this detailed warning message is displayed therein.  Since it is necessary to display this detailed warning message large scale in order for it to be easy to read, the detailed message display field 1e is displayed so as to occupy almost the entire screen, i.e. so as to hide the photographic condition display fields 1a to 1c.).
For claim 7, Karimli and Matsuda further teach the communication apparatus according to claim 1, wherein the communication unit performs in parallel the first communication and the second communication using an evolved-universal terrestrial radio access (E-UTRA)-new radio (NR) dual connectivity function (Karimli, Fig. 1A and paragraph 3 teach A communication protocol defined by the 3GPP, referred to as EN-DC (E-UTRAN/New Radio-Dual Connectivity) enables the simultaneous use of LTE and NR radio access technologies for communications between a mobile device and a cellular communication network.  EN-DC may also be referred to as LTE/NR dual connectivity.).
For claim 8, Karimli and Matsuda further teach the communication apparatus according to claim 1, further comprising a transmission unit configured to transmit a signal to request off-setting of the E-UTRA- NR dual connectivity function to a core network of cellular network communication, wherein, in a case where the notification unit notifies the warning, the transmission unit transmits the signal to request the off-setting (Karimli, Fig. 4 step 404 and paragraph 55 teach Block 404 illustrates determining whether a measurement of the measurements meets or exceeds a threshold.  In at least one example, the mode determining component 318 can compare a measurement of a transmission and/or receiving characteristic with a threshold.  If the device 300 is in the dual transmission mode, and the measurement meets or exceeds the threshold, the mode determining component 318 can determine to transition the device 300 from the dual transmission mode to the alternating transmission mode, as illustrated in block 406.).
For claim 9, Karimli and Matsuda further teach the communication apparatus according to claim 1, wherein a first base station - 22 -10201359US01 is a base station for long term evolution (LTE) communication, and a second base station is a base station for 5th generation mobile communication system (5G) communication (Karimli, Fig. 1A and paragraph 3 teach A communication protocol defined by the 3GPP, referred to as EN-DC (E-UTRAN/New Radio-Dual Connectivity) enables the simultaneous use of LTE and NR radio access technologies for communications between a mobile device and a cellular communication network.  EN-DC may also be referred to as LTE/NR dual connectivity.).
For claim 10, Karimli and Matsuda further teach the communication apparatus according to claim 1, wherein the first wireless communication method is a wireless communication method conforming to the LTE, and the second wireless communication method is a wireless communication method conforming to the 5G (Karimli, Fig. 1A and paragraph 3 teach A communication protocol defined by the 3GPP, referred to as EN-DC (E-UTRAN/New Radio-Dual Connectivity) enables the simultaneous use of LTE and NR radio access technologies for communications between a mobile device and a cellular communication network.  EN-DC may also be referred to as LTE/NR dual connectivity.).
For claim 11, Karimli and Matsuda further teach the communication apparatus according to claim 1, wherein the communication unit performs in parallel the first communication and the second communication, to upload data to a server through a first base station using the first wireless communication method and a second base station using the second wireless communication method (Karimli, Fig. 1A and paragraph 17 teach FIG. 1A illustrates an example environment 100 including user equipment and various components implementing LTE/NR dual connectivity, as described herein.  The components shown in FIG. 1A can be used to implement dual connectivity.  When implementing dual connectivity, a communication device can use both an LTE carrier and an NR carrier for uplink and downlink transmissions to and from respective LTE and NR base stations, as discussed herein.  In some examples, the LTE carrier can be used for control-plane messaging and for user-plane communications and the NR carrier can be used for additional user-plane bandwidth.).
For claim 12, Karimli and Matsuda further teach the communication apparatus according to claim 1, wherein the warning notifies the user that communication is difficult in a case where communication is difficult (Karimli, Fig. 4 step 402 and paragraph 54 teach Block 402 illustrates monitoring, in a dual transmission mode, 
For claim 13, Karimli and Matsuda further teach the communication apparatus according to claim 1, wherein the warning notifies the user that dual connectivity communication is difficult in a case where dual connectivity communication is difficult (Karimli, Fig. 4 step 402 and paragraph 54 teach Block 402 illustrates monitoring, in a dual transmission mode, measurements of characteristics associated with signal(s) received by a device.  As described above, in at least one example, the signal monitoring component 316 can monitor measurements of transmission and/or receiving characteristics.  The transmission and/or receiving characteristics can include, but are not limited to, transmission power, signal-to-noise ratio, RF headroom, RSRP, RSRQ, RSSI, etc., as described above. See also paragraph 12.).
For claim 14, Karimli and Matsuda further teach the communication apparatus according to claim 1, wherein the warning notifies the user that communication is unavailable in a case where communication is unavailable (Karimli, Fig. 4 step 404 and paragraph 55 teach Block 404 illustrates determining whether a measurement of the measurements meets or exceeds a threshold.  In at least one example, the mode determining component 318 can compare a measurement of a transmission and/or receiving characteristic with a threshold.  If the device 300 is in the dual transmission 
For claim 15, Karimli and Matsuda further teach the communication apparatus according to claim 1, wherein the warning notifies the user that dual connectivity communication is unavailable in a case where dual - 23 -10201359US01 connectivity communication is unavailable (Karimli, Fig. 4 step 404 and paragraph 55 teach Block 404 illustrates determining whether a measurement of the measurements meets or exceeds a threshold.  In at least one example, the mode determining component 318 can compare a measurement of a transmission and/or receiving characteristic with a threshold.  If the device 300 is in the dual transmission mode, and the measurement meets or exceeds the threshold, the mode determining component 318 can determine to transition the device 300 from the dual transmission mode to the alternating transmission mode, as illustrated in block 406. See also paragraph 12.).
For claim 18, Karimli and Matsuda further teach the communication apparatus according to claim 1, wherein the warning notifies the user that at least one of real-time moving image communication and high- speed communication is or may be difficult in a case where dual connectivity communication is difficult or has become disconnected (Karimli, Fig. 4 step 402 and paragraph 54 teach Block 402 illustrates monitoring, in a dual transmission mode, measurements of characteristics associated with signal(s) received by a device.  As described above, in at least one example, the signal monitoring component 316 can monitor measurements of 
For claim 19, Karimli teaches a method of controlling a communication apparatus, the method comprising: 
performing in parallel a first communication using a first wireless communication method conforming to 3rd generation partnership project (3GPP) standard and a second communication using a second wireless communication method conforming to the 3GPP standard (Karimli, Fig. 4 step 402 and paragraph 54 teach Block 402 illustrates monitoring, in a dual transmission mode, measurements of characteristics associated with signal(s) received by a device.  Karimli, Fig. 1A and paragraph 3 teach A communication protocol defined by the 3GPP, referred to as EN-DC (E-UTRAN/New Radio-Dual Connectivity) enables the simultaneous use of LTE and NR radio access technologies for communications between a mobile device and a cellular communication network.  EN-DC may also be referred to as LTE/NR dual connectivity.); and
acquiring a radio wave state in at least one of the first communication and the second communication while the communication unit performs in parallel the first communication and the second communication (Karimli, Fig. 4 step 402 and paragraph 54 teach Block 402 illustrates monitoring, in a dual transmission mode, measurements of characteristics associated with signal(s) received by a device.  As described above, in at least one example, the signal monitoring component 316 can ; transitioning to an alternating transmission mode from the dual transmission mode in a case the radio wave state meets or exceeds the threshold (Karimli, Fig. 4 step 404 and paragraph 55 teach Block 404 illustrates determining whether a measurement of the measurements meets or exceeds a threshold.  In at least one example, the mode determining component 318 can compare a measurement of a transmission and/or receiving characteristic with a threshold.  If the device 300 is in the dual transmission mode, and the measurement meets or exceeds the threshold, the mode determining component 318 can determine to transition the device 300 from the dual transmission mode to the alternating transmission mode, as illustrated in block 406.). 
 	Matsuda further teaches a notification unit configured to output to a user a warning (Matsuda, Fig. 4 and paragraph 40 teach displaying a warning message to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Karimli with a notification unit configured to output to a user a warning taught in Matsuda because it is common to display a warning message based on the data acquired.
For claim 20, Karimli teaches a computer-readable storage medium storing a program (Karimli, Fig. 3 item 302) to cause a computer to execute a method, the method comprising:  - 24 -10201359US01 
performing in parallel a first communication using a first wireless communication method conforming to 3rd generation partnership project (3GPP) standard and a second communication using a second wireless communication method conforming to the 3GPP standard (Karimli, Fig. 4 step 402 and paragraph 54 teach Block 402 illustrates monitoring, in a dual transmission mode, measurements of characteristics associated with signal(s) received by a device.  Karimli, Fig. 1A and paragraph 3 teach A communication protocol defined by the 3GPP, referred to as EN-DC (E-UTRAN/New Radio-Dual Connectivity) enables the simultaneous use of LTE and NR radio access technologies for communications between a mobile device and a cellular communication network.  EN-DC may also be referred to as LTE/NR dual connectivity.); and
acquiring a radio wave state in at least one of the first communication and the second communication while the communication unit performs in parallel the first communication and the second communication (Karimli, Fig. 4 step 402 and paragraph 54 teach Block 402 illustrates monitoring, in a dual transmission mode, measurements of characteristics associated with signal(s) received by a device.  As described above, in at least one example, the signal monitoring component 316 can monitor measurements of transmission and/or receiving characteristics.  The transmission and/or receiving characteristics can include, but are not limited to, transmission power, signal-to-noise ratio, RF headroom, RSRP, RSRQ, RSSI, etc., as described above.); transitioning to an alternating transmission mode from the dual transmission mode in a case the radio wave state meets or exceeds the threshold (Karimli, Fig. 4 step 404 and paragraph 55 teach Block 404 illustrates determining . 
 	Matsuda further teaches a notification unit configured to output to a user a warning (Matsuda, Fig. 4 and paragraph 40 teach displaying a warning message to a user).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Karimli with a notification unit configured to output to a user a warning taught in Matsuda because it is common to display a warning message based on the data acquired.

16. 	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yasmin Karimli et al. (US 2020/0068414 A1), hereinafter Karimli, in view of Toshiharu Matsuda (US 2011/0234880 A1), hereinafter Matsuda, and Osamu Tanaka et al. (US 2020/0068586 A1), hereinafter Tanaka.
For claim 16, Karimli and Matsuda teach all the limitations of parent claim 1. Karimli and Matsuda do not explicitly teach the warning notifies the user that communication is disconnected in a case where communication has become disconnected.
the warning notifies the user that communication is disconnected in a case where communication has become disconnected (Tanaka, column 1 lines 46-50 teach displays such a warning message after the cable disconnection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Karimli and Matsuda with the warning notifies the user that communication is disconnected in a case where communication has become disconnected taught in Tanaka.
For claim 17, Karimli and Matsuda further teaches them warning notifies the user the dual connectivity connection transition to an alternating transmission mode (Karimli, Fig. 4 step 406 and paragraph 55 teach the mode determining component 318 can determine to transition the device 300 from the dual transmission mode to the alternating transmission mode, as illustrated in block 406.). Karimli and Matsuda do not explicitly teach the warning notifies the user that communication is disconnected in a case where communication has become disconnected.
	However, Tanaka explicitly teaches the warning notifies the user that communication is disconnected in a case where communication has become disconnected (Tanaka, column 1 lines 46-50 teach displays such a warning message after the cable disconnection).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Karimli and Matsuda with the warning notifies the user that communication is disconnected in a case where communication has become disconnected taught in Tanaka to have the warning notifies 

Conclusion
17. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILL W LIN/Primary Examiner, Art Unit 2412